Ellison, J.
Defendant being prosecuted before a magistrate for obstructing a public road appealed to the circuit court of Worth county, where upon his motion the case was dismissed, having been instituted upon the mere affidavit of a private citizen without an information by the prosecuting attorney. The court below taxed the costs against the county of Worth, and overruling a motion to re-tax, appellant brings the case here. The contest here is over the costs. The appellant having failed to file brief, statement, or assignment of errors the judgment will be affirmed. Counsel for respondent asserts his willingness to waive the filing of briefs, or assignment of error, etc., but this cannot be done, as we so expressly ruled in Dowling et al. v. Corrigan, at last term.
All concur.